M.D Appeal Dkt.
56 - 2020


                              IN THE SUPREME COURT OF PENNSYLVANIA
                                          MIDDLE DISTRICT


         COMMONWEALTH OF PENNSYLVANIA,                     : No. 165 MAL 2020
                                                           :
                                Respondent                 :
                                                           : Petition for Allowance of Appeal
                                                           : from the Order of the Superior Court
                         v.                                :
                                                           :
                                                           :
         JAMES HENRY COBBS,                                :
                                                           :
                                Petitioner                 :


                                                   ORDER



        PER CURIAM

                  AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

        is GRANTED. The issue, rephrased for clarity, is:


                  Where a prisoner’s constitutionally infirm life-without-parole sentence for
                  murder committed while a minor formed the basis for a conviction of assault
                  by a life prisoner under 18 Pa.C.S. §2704 committed as an adult, and the
                  prisoner is re-sentenced to forty-years-to-life on the original murder
                  conviction, is the Section 2704 conviction vitiated by such re-sentencing?